Mr. Chief Justice SirnPARD
delivered the opinion of the Court:
We are of the opinion that the demurrer was rightly sustained.
*597The gravamen of the suit is contained in the allegations of continued acts of destructive trespass' upon lands, and easements therein, situated in the territory of Arizona; and the principal question involved is the title thereto, which is alleged to be in the complainant. All other questions are incidental and of minor importance. The sole ground of jurisdiction claimed for the courts of this District is that the defendant, the Secretary of the Interior, is a resident thereof, and can only be personally served with process therein. The controversy does not arise out of any contract, nor does it involve any matter of express or implied trust; and no special form of relief is prayed, through compulsion of the defendant, that would warrant the exercise of the extraordinary jurisdiction of equity in personam, notwithstanding the title to land in another jurisdiction might be incidentally affected thereby.
The case made by the bill is on all fours with that of Northern Indiana R. Co. v. Michigan C. R. Co. 15 How. 233. 14 L. ed. 674. The complainant in that case, a corporation of the State of Indiana, brought the suit in the United States circuit court for the district of Michigan against a corporation of the-State of Michigan, whose domicil was in said district. Complainant claimed the title to certain lands in the State of Indiana, and franchises connected therewith, and sought an injunction to restrain the defendant from entering upon said lands, grading and constructing a railroad thereon, and preventing the complainant from constructing its railway thereon, in violation of its right of ¡possession and property. The decree of the court below dismissing the bill for want of jurisdiction was affirmed. In delivering the opinion of the court, Mr.. Justice M’Lean used the following language, that is directly applicable to the facts of this case:
“In the investigation of this case, rights to real estate must be examined, which have been acquired by purchase, or by a summary proceeding under the laws of Indiana. This applies, especially, to the ground on which the complainant’s road is constructed, and to other lands which have been obtained for the erection of facilities connected with their road. And, in *598addition to this, the chartered rights claimed by the defendants, and the right asserted by them to construct their road as they have done, crossing the complainants’ road and running parallel to it, must also be investigated. Locality is connected with every claim set up by the complainants, and with every wrong charged against the defendants. In the course of such an investigation, it may be necessary to direct an issue to try the title of the parties, or to assess the damages complained of in the bill. It will readily be admitted that no action at law could be sustained in the district of Michigan, on such ground, for injuries done in Indiana. No action of ejectment, or for trespass on real property, could have a more decidedly local character than the appropriate remedy for the injuries complained of. And is this character changed by a bill in chancery ? By such a procedure we acquire jurisdiction of the defendants, but, the subject-matter being local, it cannot be reached by a chancery jurisdiction, exercised in the State of Michigan.”
In an analogous case, recently decided, ws had occasion to pass upon this question of jurisdiction; and upon an examination of the later decisions of the same court our conclusion was that the doctrine of the case cited had not been impaired, but had been often reaffirmed. Columbia Nat. Sand Dredging Co. v. Morton, ante, p. 288.
Without further discussion, we are content to rest our judgment on the opinion delivered in that case.
The decree will be affirmed, with costs. Affirmed.